Opinion issued November 26, 2003














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00815-CV
____________

NORA GUTIERREZ,Appellant

V.

SUAN EISNER HIATT, SYLVIA R. GARCIA, AND PATRICE BARRON




On Appeal from the 113th District Court
Harri County, Texas
Trial Court Cause No. 0212013




O P I N I O N
          This is an appeal from a judgment signed July 23, 2003.  Appellant has invoked
the jurisdiction of this Court by filing a notice of appeal, but she has not paid the
appellate filing fee.  On September 18, 2003, this Court ordered that unless, within
15 days of the date of the order, appellant paid the appellate filing fee, the appeal
would be dismissed.  The 15 days have expired and appellant has not paid the
appellate filing fee.
          Accordingly, we dismiss the appeal.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Higley.